Duckworth, Chief Justice.
A bill of exceptions must be filed in the office of the clerk of the court where the case was tried within 15 days from the date the judge signs it. Code § 6-1001, as amended (Ga. L. 1945, Const, of 1945, Art. VI, Sec. II, Par. VIII; Code Ann. § 2-3708; Ga. L. 1946, pp. 726, 739; 1952, p. 191; 1960, p. 965). The law is settled that this is jurisdictional, and the Supreme Court has no alternative but to dismiss the same when not thus filed. Smith v. Walker, 54 Ga. 695; Clifton v. Keaton, 59 Ga. 881; King v. State, 169 Ga. 15 (149 SE 650); Sims v. McElhannon, 215 Ga. 808 (113 SE2d 437). The foregoing rule is doubly justified here where the certificate of service on opposing counsel bears the date, Dec. 3, 1964, which is the date of the judge’s order of approval, and the bill of exceptions was not filed with the clerk until Jan. 8, 1965. The certificate of the clerk imports absolute verity, Ashley v. Howard, 99 Ga. 132 (24 SE 875), Southern R. Co. v. Flemister, 120 Ga. 524 (48 SE 160), and this court will not hear arguments to the contrary.

Writ of error dismissed.


All the Justices concur.